Name: Commission Regulation (EEC) No 3149/76 of 23 December 1976 amending Regulation (EEC) No 2034/76 with regard to the list of vine varieties in respect of which a conversion premium may be granted for grubbing
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 354/22 Official Journal of the European Communities 24. 12. 76 COMMISSION REGULATION (EEC) No 3149/76 of 23 December 1976 amending Regulation (EEC) No 2034/76 with regard to the list of vine varieties in respect of which a conversion premium may be granted for grubbing THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1163/76 of 17 May 1976 on the granting of a conver ­ sion premium in the wine sector ('), as amended by Regulation (EEC) No 3141 /76 (2), and in particular Article 2 (4) thereof, Whereas, in view of the desirability of encouraging farmers growing table grapes under glass to convert to other crops, it would appear necessary to supplement the list of authorized and recommended vine varieties for the grubbing of which a conversion premium may be granted , that list being contained in the Annex to Commission Regulation (EEC) No 2034/76 of 17 August 1976 laying down detailed rules and condi ­ tions for the granting of the conversion premium in the wine sector (3 ) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Wine , HAS ADOPTED THIS REGULATION : Article 1 The Annex of Regulation (EEC) No 2034/76 is amended by the addition of the following : 'BELGIUM Table grape varieties All the authorized and recommended varieties . NETHERLANDS Table grape varieties All the authorized and recommended varieties'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 December 1976 . For the Commission P.J. LARDINOIS Member of the Commission (') OJ No L 135, 24 . 5 . 1976 , p. 34 . (-') See page 5 of this Official Journal . ( 3 ) OJ No L 226, 18 . 8 . 1976, p. 10 .